COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Bradley Jared Barton v. Office of Attorney General

Appellate case number:    01-19-00677-CV

Trial court case number: 2018-84841

Trial court:              309th District Court of Harris County

        On January 23, 2020, we reinstated this case on the Court’s active docket and
directed the trial court, by February 3, 2020, to send the reporter’s record, filed in this
Court on December 6, 2019; the clerk’s record, filed in this Court on December 19, 2019;
and the supplemental clerk’s record, filed in this Court on January 14, 2020, to appellant
at the address provided in his motion:
       Bradley Barton
       TDCJ ID # 1680744
       Ferguson Unit
       12120 Savage Drive
       Midway, Texas 75852
We further directed the trial court clerk, by February 7, 2020, to notify the clerk of this
Court of the date on which delivery to appellant was made.
       This Court has yet to receive said notification from the trial court clerk. We direct
the trial court clerk, within 7 days of this order, to send the reporter’s record, filed
in this Court on December 6, 2019; the clerk’s record, filed in this Court on
December 19, 2019; and the supplemental clerk’s record, filed in this Court on
January 14, 2020, to appellant at the address above.
      Appellant’s brief is due to be filed in this Court by April 5, 2020. All other
pending motions are dismissed as moot.
       It is so ORDERED.

Judge’s signature: _____/s/ Russell Lloyd______
                        Acting individually


Date: February 27, 2020